In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00357-CV
          No. 02-22-00360-CV
     ___________________________

  IN THE INTEREST OF J.W., A CHILD



 On Appeal from the 442nd District Court
           Denton County, Texas
 Trial Court Nos. 20-6433-442, 21-5531-442


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellants Enos and Katherine Hershberger seek to appeal the trial court’s

order denying their motion to waive consent and residency requirements in a petition

for adoption (Order). Concerned that this Order was not final or appealable, the

clerk of this court notified Appellants on September 19, 2022, that, unless they or any

party desiring to continue the appeals filed, on or before September 29, 2022, a

response showing grounds for continuing the appeals, they could be dismissed for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. In response, Appellant’s

attorney stated that “[i]t appears to [him] that the Court’s concern that the order

appealed from [is] not final is well-founded. It also appears to [him] that the order is

interlocutory.”

      Appeals may be taken only from final judgments or as expressly allowed by

statute. Indus. Specialists, LLC v. Blanchard Ref. Co., No. 20-0174, 2022 WL 2082236,

at *2 (Tex. June 10, 2022); see Tex. Civ. Prac. & Rem. Code Ann. § 51.014. Having

not received an order from which an appeal may be taken in this case, we dismiss the

appeals for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Delivered: October 13, 2022



                                            2